DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The correction to paragraph [0001] of the applicant’s specificaion and the claimed benefit of application 15/222,199 is recognized.
The correction to the paragraph numbers in the specification is correct.
All claim objections have been successfully corrected.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 32. When reading the preamble in the context of the entire claim, the recitation A method of promoting hair growth on the scalp, reducing wrinkles, scars, stretch marks, varicose veins, or spider veins, managing pain, or treating microbial infections is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, further regarding the applicants arguments regarding the rejection of claim 32, Brawn does teach the claimed subject matter of the newly amended claim as explained below. Paragraph [0043] describes that the disclosed invention is useful for preventing or minimizing inflammation , and by reducing inflammation of soft tissue, such as the gums, the device is inherently managing the pain of the patient. Brawn further teaches that the methods of the described invention, can be used to stimulate, accelerate, and increase the rate of soft tissue growth after oral surgery, which inherently 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a combination of wavelengths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The newly amended claim 55, claims a first solid state light emitting device capable of emitting a peak wavelength in the range of 410nm to 440nm and a second solid state light emitting device capable of emitting a second peak wavelength in a range from about 620nm to 640nm. There is no limitation in the claim that the lights be used in combination. Therefore, Brawn successful reads onto the claim by teaching a device with multiple LEDs some capable of emitting light in the range of the first peak wavelength and others LEDs capable of emitting light in the range of the second peak wavelength as described in the previous office action. Brawn also states, in paragraph [0082], that in some embodiments of the invention, that “In some embodiments, light having a first set of characteristics (e.g., wavelength, intensity, pulsing, timing) can be administered to a first region, and light with a second set of characteristics can be administered to a second region. The first region and the second region can be the same region, can partially overlap” therefore the first region of light falling in a range of 410nm to 440nm can be used in combination with a second region of light in the range of about 620nm to 640nm. Therefore, Brawn does read on the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-51 and 55-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brawn (US 20130196284).
Regarding claim 32, Brawn discloses a method of promoting hair growth on the scalp, reducing wrinkles, scars, stretch marks, varicose veins, or spider veins, managing pain, or treating microbial infections, (Paragraph 76 teaches an extra or intra oral light therapy device; Paragraph 77 teaches that the use of the light therapy device for reducing inflammatory dentin absorption and preventing or minimizing inflammation of the tissue surrounding one or more teeth; Paragraph 151 teaches the use of the light therapy device for accelerating, stimulating, and increasing tissue healing after oral surgery)  the method comprising: impinging light having a first peak wavelength on the tissue at a first radiant flux (Abstract; paragraphs 68 and 81, administering light to the maxillary or mandibular alveolar bone or other region of the patient where the light has a wavelength from about 620 to about 1000 nm), wherein the first radiant flux is is at between 5 and 60 mW/cm2 (Paragraph 80, the light can have intensity such as 50 mW/cm2), and wherein the first light has a first peak wavelength between about 620 and 640 urn (Paragraph 81, the light can have a range from for example 620 nm to 630 nm), wherein the first light does and the first radiant flux releases nitric oxide from endogenous stores of nitric oxide or stimulates enzymatic generation of nitric oxide (Paragraph 5, the method uses light emission to promote nitric oxide synthase).
Regarding claim 33, Brawn discloses wherein at least about 80% of the first radiant flux is transmitted through at least 1.5 mm of the tissue (Paragraphs 80 and 81, because the method emits the same wavelengths and flux as the claimed invention, it would inherently also be able to transmit at least 80% of the flux through at least 1.5 mm of the tissue).
Regarding claim 34, Brawn discloses wherein the wavelength is about 620 nm (paragraph 81, light has wavelength about 620 nm).
Regarding claim 35, Brawn discloses further comprising impinging light having a second peak wavelength on the tissue at a second radiant flux, wherein the second radiant flux is at between 5 and 60 mW/cm2 (Paragraphs 80-82, light can be administered at one, two or more of the light ranges and the region may receive light within the first and second range; the light can have intensity such as 50 mW/cm2).
Regarding claim 36, Brawn discloses wherein the first peak wavelength and the first radiant flux are selected to release nitric oxide from endogenous stores of nitric oxide; and the second peak wavelength and the second radiant flux are selected to stimulate enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide (Paragraph 80-82, the method emits the same wavelengths and radiant flux as the claimed invention and thus would have the same effect on endogenous stores of nitric oxide as claimed).
Regarding claim 37, Brawn discloses wherein the second peak wavelength is greater than the first peak wavelength by at least 25 nm (Paragraphs 81 and 82, the first peak and second peak can be 620 nm and 680 nm respectively).
Regarding claim 38, Brawn discloses wherein the second peak wavelength is greater than the first peak wavelength by at least 50 nm (Paragraphs 81 and 82, the first peak and second peak can be 620 nm and 680 nm respectively).
Regarding claim 39, Brawn discloses wherein the enzymatic generation of nitric oxide is mediated by iNOS, nNOS and/or eNOS in or proximate to the tissue (Paragraphs 5, 80-82, the light emitted promotes nitric oxide synthase in tissue and thus would inherently be mediated by iNOS, nNOS and/or eNOS since they inherently exist in tissue).
Regarding claim 40, Brawn discloses wherein the endogenous stores of nitric oxide comprise nitrosoglutathione, nitroso albumin, nitrosohemoglobin, nitrosothiols, nitrosamines, and/or metal nitrosyl complexes in or proximate to the tissue (Paragraphs 5, 80-82, the light emitted promotes nitric oxide synthase in tissue and thus would inherently be affecting the claimed endogenous stores of nitrix oxide compositions)
Regarding claim 41, Brawn discloses wherein the light having a first peak wavelength consists of non-coherent light (Paragraph 79, light source is an LED, which is non-coherent light).
Regarding claim 42, Brawn discloses wherein the light having a second peak wavelength consists of non-coherent light (Paragraph 73 teaches where there is one or more light sources; Paragraph 79, light source is an LED, which is non-coherent light).
Regarding claim 43, Brawn discloses wherein the light having a first peak wavelength is produced by a first array of light emitting devices, and the light having a second peak wavelength is produced by a second array of light emitting devices (Paragraph 73 teaches where there is one or more light sources; Paragraph 79, light sources may be more than one and be LED arrays).
Regarding claim 44, Brawn discloses all the limitations taught in claim 35, wherein the second peak wavelength is in a range of from 410 nm to 440 nm or from 650 nm to 670 nm (Paragraphs 81 and 82, the peak wavelength can be 655 nm).
Regarding claim 45, Brawn discloses wherein the light impinged on the tissue is substantially devoid of any light emitting element configured to impinge light on the tissue having a peak wavelength 
Regarding claim 46, Brawn discloses wherein the light impinged on the tissue is substantially devoid of light emissions having a peak wavelength in a range of from 441 nm to 490 nm (Paragraph 81, the peak wavelength may be 620 nm; the paragraph also discloses other wavelengths that are not within the claimed range).
Regarding claim 47, Brawn discloses wherein the impinging of light having a first peak wavelength is performed during a first time window, the impinging of light having a second peak wavelength is performed during a second time window, and the second time window is at least partially non-overlapping with the first time window (Paragraph 82, two sets of light with their own set of characteristics which includes timing where the first and second characteristic can partially overlap or completely not overlap).
Regarding claim 48, Brawn discloses wherein: (a) the impinging of light having a first peak wavelength on the tissue includes impinging more than one discrete pulse of light having the first peak wavelength on the tissue during a first time window, and/or (b) the impinging of light having a second peak wavelength on the tissue includes impinging more than one discrete pulse of light having the second peak wavelength on the tissue during a second time window (Paragraph 82, both sets of lights can pulse).
Regarding claim 49, Brawn discloses further comprising impinging light having a third peak wavelength on the tissue, wherein the third peak wavelength differs from each of the first peak wavelength and second peak wavelength by at least 10 nm (Paragraphs 81 and 82, the number of lights may be two or more lights, thus may be three lights; paragraph 81 discloses a wide range of wavelengths that the third peak wavelength may be that would be more than 10 nm from both the first and second peak wavelength).
Regarding claim 50, Brawn discloses wherein the tissue comprises at least one of epithelial tissue, mucosal tissue, bone, connective tissue, muscle tissue, cervical tissue or dermal tissue (Abstract, administering light to the maxillary or mandibular alveolar bone or other region of the patient).
Regarding claim 51, Brawn discloses wherein the tissue is within a body cavity of a patient (Fig. 9; paragraph 217, device placed inside the mouth).
Regarding claim 55, Brawn discloses a device for delivering light energy to tissue of a patient (Abstract), the device comprising: At least one first solid state light emitting device configured to imping light having a first peak wavelength on the tissue; at least one second solid state light emitting device configured to imping light having a second peak wavelength on the tissue; and driver circuitry configured to drive the at least one first solid state light emitting device and the at least one second solid state light emitting device (Abstract; paragraphs 79-82, the light may be two or more LEDs each with its own peak wavelength; the driver circuitry is inherently discloses since a driver circuitry is necessary to drive the LEDs); Wherein the first peak wavelength and the second peak wavelength are selected such that the first peak wavelength is in a range of from 410 nm to 440 nm and the second peak wavelength is in a range of from about 620 nm to 640 nm (Paragraphs 81 and 82, the first wavelength may be about 450nm while the second wavelength may be about 620nm, about 624nm, about 625nm, or about 640nm; Paragraph 42 clarifies the term “about” means 10% more or less of the stated value).
Regarding claim 56, Brawn discloses a flexible substrate supporting the at least one first light emitting device and the at least one second light emitting device (Paragraphs 168-170, flexible frame 22 supports the light sources).
Regarding claim 57, Brawn discloses a light-transmissive material layer covering the at least one first light emitting device, the at least one second light emitting device and at least a portion of the flexible substrate (Paragraphs 98 and 99, an oral mask may be placed between the tissue and device 
Regarding claim 58, Brawn discloses a plurality of holes defined in the flexible substrate and the light-transmissive material layer, wherein the plurality of holes are arranged to permit transit therethrough of at least one of air, vapor or exudate (Fig. 9c, appearing to show a plurality of holes with a fan to promote cooling of the device; paragraph 203, disclosing a cooling mechanism with one or more open region).
Regarding claim 59, Brawn discloses a substantially rigid substrate supporting the at least one first light emitting device and the at least one second light emitting device, wherein at least a portion of the device is configured for insertion into a body cavity of a patient (Fig. 9, the device is inserted into the mouth, at least part of the device would need to be rigid to keep its shape; paragraph 217, the light source is rigidly connected to the intra-oral tray by extra-oral bridge).
Regarding claim 60, Brawn discloses a light scattering material, a textured light scattering surface, or a patterned light scattering surface arranged between (i) the tissue and (ii) at least one of the at least one first light emitting device or the at least one second light emitting device (Paragraph 96, a light diffusing material may be arranged between the light and the tissue).
Regarding claim 61, Brawn discloses wherein the light having a first peak wavelength and the light having a second peak wavelength consist of incoherent light (Paragraph 82, light sources are LED lights).
Regarding claim 62, Brawn discloses wherein the light having a second peak wavelength has a wavelength of about 620 nm (Paragraph 81 and 82, the second peak wavelength may be about 620 nm).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rastogi et al (GB 2499921 A) teaches biotophtonic topical compositions and kits contain them and methods for uses that include emitting light in specific wavelength ranges for skin rejuvenation, for the treatment of wounds; for the treatment or prevention of skin disorders (such as acne, psoriasis); for the treatment or prevention of periodontitis; for the treatment of acute inflammation; or for the treatment of fungal, bacterial or viral infections.
Depfenhart (US 20140171926 A1) teaches a laser therapy system and method for treatment of a collagen structure and of varicose blood vessels in an eye 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792